DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/22/2021 have been accepted. Claims 1-11 are still pending. Claims 1, 10, and 11 are amended. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The submitted title is just a reworded version of the original title and does not add any detail that is clearly indicative of what the invention actually is. The objection still stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US PGPub 2015/0036997) in view of Mylly et al. (US PGPub 2017/0177274, hereafter referred to as Mylly) in view of Maeda (US PGPub 2019/0354306).
Regarding claim 1, Omori teaches a control apparatus configured to record data in a recording medium, the control apparatus comprising: a cluster management unit (Paragraphs [0028]-[0031], show that clusters (which are subsets of allocation units) are used to store data using different write modes meaning there is a unit that manages the clusters), a recording management unit configured to manage clusters in the predetermined area in recording units, each of the recording units having a predetermined size larger than a size of each of the cluster (Paragraphs [0028]-[0031], the clusters are subsections of an allocation unit (recording unit) meaning the size of the allocation unit is bigger than the size of the individual clusters. It should also be noted this is a standard method of arranging and managing data in a SD card meant for cameras and the like), and a directory cluster allocation unit configured to set a cluster in the predetermined area to a directory cluster in which a directory indicating metadata of data recorded in the predetermined area is recorded (Paragraph [0024] and [0023]-[0028], there is a file allocation table (FAT) (directory indicating metadata of data recorded) that is used to keep track of where data is located and what clusters are allocated and which are free). Omori does not teach wherein the directory cluster allocation unit is configured to allocate a cluster in a tail end area being managed by the cluster management unit and in the predetermined area, the tail end area being less than a size of each of the recording units having the predetermined size and being not managed by the recording management unit, to the directory cluster.
Mylly teaches wherein the directory cluster allocation unit is configured to allocate a cluster in a tail end area in the predetermined area being managed by the cluster management unit, and being not managed by the recording management unit, to the directory cluster (Fig. 8 and Paragraph [0088]-[0091], shows how the memory regions can be divided up into different partitions and that a backup of the GUID partition can be kept at the end of the single initial physical partition (predetermined area). Paragraph [0091] states that the backup GUID partition can contain backup GUID partition table header 824 and backup GUID partition entries 826 that are described in Paragraph [0027] and can be considered part of the directory as they define the partition layout (addresses, size, etc.). Since the backup partition is storing directory information it would be under control of the directory management as opposed to the recording management. Since the clusters are being managed and memory is being allocated to particular clusters it would mean that the entity organizing the clusters would be in control of the areas until initially before it allocates the area to one of the other management units). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Omori to have some directory information stored at the tail end of the user (predetermined) area as taught in Mylly so as to ensure that reading the value from, or writing the value to, the element in the partition metadata region is valid compared to the reference value stored in the register setting in the memory region (Mylly, Paragraph [0090]). Omori and Mylly do not explicitly teach the tail end area being less than a size of each of the recording units having the predetermined size.
(Paragraph [0048], states that clusters (subsections of the recording units) can have a size of 512 bytes to several hundred kilobytes. Paragraph [0051] shows that the bitmap (directory information stored in the user data area, Fig. 2) can be 96 KB which is less than several hundred). Since both Omori/Mylly and Maeda teach storing directory information in the user data area it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the size of the directory information of Omori and Mylly with that of Maeda to obtain the predictable result of the tail end area being less than a size of each of the recording units having the predetermined size (since the directory information being stored there is less than an allocation unit and a cluster the size of the space needed to store it would also be less than the size of an allocation unit and a cluster size).
Regarding claim 2, Omori, Mylly, and Maeda teach all the limitations of claim 1. Omori further teaches wherein the cluster management unit is configured to manage the predetermined area by a File Allocation Table (FAT) (Paragraph [0024], shows that a file allocation table is used to manage the memory space). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Omori, Mylly, and Maeda teach all the limitations of claim 1. Omori further teaches wherein the recording management unit is configured to manage the clusters in the predetermined area in the recording units to record data (Paragraph [0027]-[0029], discuss the speed class which is used during the high-speed writing mode which guarantees a minimum speed). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Omori, Mylly, and Maeda teach all the limitations of claim 1. Omori further teaches wherein the cluster management unit is configured to manage the predetermined area in clusters partitioned at an interval of a predetermined cluster size, and manage the clusters in a recording unit that contains an entirety of the recording unit having the predetermined size in the predetermined area. (Paragraph [0027]-[0030], show that the clusters are all of a set size. Paragraph [0037], describes how the FAT and AU table are used to manage the allocation units and clusters within the allocation units). Mylly further teaches and wherein the recording management unit is configured to - 28 -10208192US01 partition the recording area of the recording medium including an area outside the predetermined area at an interval of the predetermined size from a head of the recording area (Fig. 7-9 and Paragraphs [0091]-[0095], show that a part of the memory at the beginning (head) can be used as a metadata region and that the system can create partitions of various sizes meaning that allocating one that is of the predetermined size is possible). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Omori, Mylly, and Maeda teach all the limitations of claim 1. Omori further teaches wherein the recording medium is a Secure Digital (SD) card (Paragraph [0027]-[0028], states that the device is an SD memory card). 
Regarding claim 10, claim 10 is the method claim associated with claim 1. Since Omori, Mylly, and Maeda teach all the limitations of claim 1, they also teach all the limitations of claim 10; therefore the rejection to claim 1 also applies to claim 10.
Regarding claim 11, claim 11 is the computer readable medium claim associated with claim 1. Since Omori, Mylly, and Maeda teach all the limitations of claim 1, they also teach all the limitations of claim 11; therefore the rejection to claim 1 also applies to claim 11.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Omori, Mylly, and Maeda as applied to claim 1 above, and further in view of Willman et al. (US Patent 5,363,487, hereafter referred to as Willman).
Regarding claim 5, Omori, Mylly, and Maeda teach all the limitations of claim 1. Mylly further teaches wherein the directory cluster allocation unit is configured to allocate a cluster out of the clusters in a head area in the predetermined area to the directory cluster (Fig. 8 and Paragraph [0088]-[0091], show that the beginning address (head area) of the partitions can be allocated to store various metadata which includes directory and table information. Paragraph [0043] shows that the memory can be divided into clusters and allocation units. It should be noted that since the system uses a file allocation table, the method for allocating memory is done through the cluster/allocation unit setup), (Paragraphs [0027] and [0091], as stated in the rejection to claim 1). Omori further teaches the clusters in the head area being less than a size of each of the recording units having the predetermined size and being not managed by the recording management unit, the clusters in the tail end area being smaller than a size of each of the recording units having the predetermined size (Paragraph Paragraphs [0028]-[0031], as stated in the rejection to claim 1, the clusters are subsections of the allocation units meaning their size is always smaller than the predetermined size). Omori, Mylly, and Maeda do not teach allocating, in response to depletion of a free cluster in the clusters in the head area, a cluster out of the clusters in the tail end area in the predetermined area to the directory cluster.
Willman teaches allocating, in response to depletion of a free cluster in the clusters in the head area, a cluster out of the clusters in another area in the predetermined area to the directory cluster (Col. 9, lines 13-20, states that once the blocks in the directory band (head area) are full, then directory blocks are allocated wherever space is available)
Regarding claim 6, Omori, Mylly, Maeda, and Willman teach all the limitations of claim 5. Willman further teaches wherein the directory cluster allocation unit is configured to allocate, in response to depletion of a free cluster in the clusters in the tail end area, a cluster out of the clusters managed by the recording management unit to the directory cluster (Col. 9, lines 13-20, as stated in the rejection to claim 5, once the directory area is full the system looks for any available space). The combination of and reason for combining are the same as those given in claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omori, Mylly, and Maeda as applied to claim 1 above, and further in view of Saxena et al. (US PGPub 2020/0150873, hereafter referred to as Saxena).
Regarding claim 9, Omori, Mylly, and Maeda teach all the limitations of claim 1. Omori, Mylly, and Maeda do not teach wherein the recording medium is a recording medium in conformity with a CFexpress standard.
Saxena teaches wherein the recording medium is a recording medium in conformity with a CFexpress standard (Paragraph [0030], states that the memory device can be a CompactFlash card which is a device that uses the CFexpress standard). Since both Omori/Mylly/Maeda and Saxena teach the use of a non-volatile memory device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory device of Omori, Mylly, and Maeda with that of Saxena to obtain the .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant first argues that Omori does not teach a directory cluster. The examiner respectfully disagrees. Omori explicitly states the existence of the file allocation table (Paragraph [0024] and [0023]-[0028]) and file allocation system. While there is no explicit recitation of the exact place in memory where the file allocation table is stored, because a file allocation table is used in a standard file allocation system setup this means there does exist a directory cluster/partition/area that contains the actual table itself.
The applicant then argues that Mylly does not teach allocating a cluster in the tail area and recording the directory entry in that area. The examiner respectfully disagrees. First there is nothing in the claims that explicitly states what the size of a cluster is. Recording units are defined as having a predetermined size, but clusters are not (at least in the independent claims). Second, Omori is relied upon to teach the specific recording unit/cluster relationship as it is set up in the same manner as the instant application in that respect. Mylly is relied upon to teach having directory entries (the claim does not specify if they are copies or not, it just has to be metadata that is part of the directory, and all directory entries are technically metadata) allocated 
The applicant then argues that Maeda does not teach recording the directory entry in the tail end of the recording area. Maeda is never relied upon to teach this limitation. Maeda is specifically relied upon to teach that the directory area is less than the size of each of the recording units and that is it. Mylly and Omori are relied upon to teach the other limitations in the claims. Therefore the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132